Citation Nr: 0329019	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits of the veteran's National Service 
Life Insurance policy 





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 administrative decision 
of a Regional Office and Insurance Center (RO&IC) of the 
Department of Veterans Affairs (VA), which found the 
appellant was not entitled to the full proceeds of the 
veteran's National Service Life Insurance policy; rather, she 
was found to be among the beneficiaries of the veteran's 
insurance policy, but not the sole beneficiary.  The 
appellant filed a timely notice of disagreement, initiating 
this appeal.

This appeal was initially presented to the Board in February 
2000, at which time it was remanded for additional 
development.  In December 2000, the Board granted the 
appellant's claim for the entire proceeds of the veteran's 
National Service Life Insurance policy.  The claim was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) , and in December 2002 the Court remanded the 
claim.  


REMAND

The November 2002 joint motion for remand asserted that the 
Board's May 2000 direction was not followed regarding the 
issuance of a Supplemental Statement of the Case (SSOC).  
Also, the November 2002 joint motion for remand requires 
further development of the claim to ensure compliance with 
the notice and duty-to-assist provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO&IC should send E. F. a copy of 
the August 2000 SSOC, and ensure that all 
contested claims procedures, as provided 
under 38 U.S.C.A. § 7105A, are complied 
with in the claim.

2.  The RO&IC should send E. F. and all 
interested parties a VCAA letter, which 
explains the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), see 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  The RO&IC must ensure 
that the case is developed in accordance 
with all notice and duty-to-assist 
provisions of VCAA.  The RO&IC must inform 
the appellant and all interested parties 
that they have one year to respond to such 
letter, unless they waive the one year 
time period.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

3.  If additional evidence is obtained 
pursuant to paragraph one above, the RO&IC 
should readjudicate the claim of 
entitlement to the proceeds of the 
veteran's National Service Life Insurance 
(NSLI) policy.  If the benefit sought on 
appeal remains denied, the RO&IC should 
provide the appellant and all interested 
parties with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


